CARROLL, DONALD IC., Judge
(specially concurring).
In concurring with the majority opinion of affirmance authored by Judge Wiggin-*309ton, I deem it appropriate to express my misgivings concerning the unusual provision in the final decree appealed from herein denying to the husband visitation rights with respect to the two daughters and denying to the wife visitation rights with respect to the two sons “except with the consent” of the party having the custody and control of the said children. In practical effect, such a provision would probably forever bar the husband from visiting the daughters and the wife from visiting the sons. Only the most extreme circumstances could justify such a provision. My examination of the record, however, convinces me that the chancellor, sitting as the trier of the facts, could have reasonably concluded from the evidence in his “very broad discretion” that such a provision was required in the interest of the said children. Accordingly, I specially concur in the judgment of affirmance.